DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 recites groups, which may be optionally substituted as follows:

    PNG
    media_image1.png
    58
    687
    media_image1.png
    Greyscale

In parent claim 1, substituent groups for alkyl R2 groups do not include alkyl or aryl groups.  Also in claim 1, SiMe3 and SiPh3 R2 groups are not recited as substituted.  Furthermore, substituent groups for aryl R2 groups (i.e., Ph) do not include aryl groups.  Accordingly, listed substituents recited in dependent 5 are outside the scope of the limitations in claim 1, upon which claim 5 depends.
Claim 6 recites R2 as iPr or Ph may be “optionally substituted with one or more Ph substituents”. In parent claim 1, substituent groups for alkyl R2 groups do not include aryl groups (i.e., Ph).  Also in parent claim 1, substituent groups for aryl R2 groups (i.e., Ph) do not include aryl groups.  Accordingly, the listed substituent of dependent claim 6 is outside the scope of the limitations in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., ChemPhotoChem, (2018), 2(8), pages 749-756.
Wang et al. discloses pyrene derivatives with optical properties (see abstract and Figure 7).   Scheme 2 on page 750 describes the derivatives:

    PNG
    media_image2.png
    252
    620
    media_image2.png
    Greyscale
.
The compounds have two phenyl substituents and two ethynyl-phenyl substituents and the compounds include positional isomers of instant formula I derivatives as the substituents differ in position around the pyrene core group.  Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed positional isomers of Wang et al. pyrene compounds and to have arrived at compounds the same as instant formula I compounds.  One would expect positional isomers of compounds as taught by Wang et al. to have similarly useful and predictable properties as light emission material given the similarity of the compound structures.
	Regarding claims 2-4, groups corresponding to instant R1 may be Formula IIa when Wang et al. R is 2a (see Scheme 2).
	Regarding claims 5 and 6, groups corresponding to instant R2 may be phenyl (see Scheme 2).
	Regarding claims 7 and 8, Wang et al. teaches a positional isomer of instant Formula IIIa and Formula IIIb as discussed above.
	
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarikov (US 2004/0076853 A1).
Regarding instant formula I compounds of instant claims 1-8, Jarikov teaches materials for a luminescent layer of an organic light emitting device (see abstract) comprising a polycyclic hydrocarbon compound (PAH) (see par. 63).   A building block group of a PAH (see par. 64) may specifically include pyrene (see par. 74 and see also par. 1426-1428, formula (f)):

    PNG
    media_image3.png
    277
    445
    media_image3.png
    Greyscale
.
Further groups joined to the pyrene group may include phenyl (benzene) (see par. 65).  Jarikov further teaches two or more PAH may chemically link with a saturated or unsaturated group (see par. 1384). Paragraph 1428 teaches R groups of formula (f) may be selected as alkynyl and any of the PAH compounds may be further substituted with groups such as aryl or substituted aryl (see par. 1415).   Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a PAH derivative according to Jarikov where two groups on the pyrene core are ethynyl-aryl per instant R1 groups and two groups on the pyrene core are a substitution group within the groups recited for instant R2 groups, because Jarikov teaches the groups within the definition of polycyclic hydrocarbon compounds for use in a light emitting layer of a light emitting device.  One would expect to achieve an operational device using material as disclosed by Jarikov with a predictable result and a reasonable expectation of success.
	Regarding claim 9, the Jarikov PAH derivative is combined with at least a further co-host material (see par. 1383, 1630).
	Regarding claims 10, 13, 16, and 17, Jarikov discloses layered organic light emitting diodes (see abstract and figures).
	Regarding claims 11, 14, and 18, the PAH material is in the light emitting layer of the device structure (see par. 1630 and abstract).
Regarding claims 12 and 15, the PAH material may exhibit an emission property (see par. 1480) and is in a layer of the device (see abstract and figures).  Further, the office notes that the disclosed device structure with the PAH material in a layer between electrodes meets the structure of claim 12. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).
Regarding claims 19 and 20,  methods for forming a layer of the device comprising the PAH compound may include vacuum deposition (see par. 1631) or a solution method such as spin coating or ink jet printing (see par. 1632).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al., J. Org. Chem., (2008), Vol. 73, pages 5127-5130 teaches alkynyl-conjugated pyrene derivatives (see title and abstract).
WO 2006/054426 teaches pyrene derivatives that may include an alkynyl group (see page 7).
JP 2006-117593 A teaches pyrene derivatives that include alkynyl groups (see page 5).
Chem. Rev., (2011), Vol. 111, pages 7260-7314 discloses pyrene-based materials for organic electronics (see title, Figure 9, page 7267, and Figure 56, page 7285).
WO 2010/137757 A1 teaches pyrene derivatives with ethynyl-phenyl groups (see page 17).
JP 2007-224171 teaches pyrene derivatives with cyano groups (see formula 1 in abstract).
The references are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786